On Petition for Reargument.
PER CURIAM.
The only thing that requires notice in the petition for a reargument is the suggestion that there is no evidence that the value of the cotton at the time the loss occurred, as found by the court below, was 8.55 cents a pound. It is a question whether there is any assignment of error which covers this; but, passing that by, the contention has no merit. The value so taken was the price of “spot” cotton the day of the fire, as fixed by the committee of the Cotton Exchange, from actual sales made at different calls of the market, which is clearly sufficient. It is true that the price the previous day was 8.40 cents, and the fire broke out before the market had opened. But we have rejected the idea that the price at the time the fire started, which was pressed upon us as an arbitrary rule on considerations of expediency, was the one to be followed; and, while the fire began at 8:55 in the morning, it did not reach the cotton, according to the evidence, until later, and, being under control at 6 p. m., the damage was probably done somewhere between those hours, which would bring it within the market day, the ruling price for which was thus not improperly taken.
The petition for a reargument is dismissed.